AO 245B (Rev. 02/18) Judgment in a Criminal Case

 

 

Sheet |
UNITED STATES DISTRICT COURT
Western District of Arkansas
UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

Vv.

Case Number: 5:18CR50053-002

BRENDA MARTINEZ-BLEVINS USM Number: 15133-010

Kenneth L. Osborne
Defendant’s Attorney

 

meee ee ee

THE DEFENDANT:
XX] pleaded guilty to count(s) One (1) of the Information on May 3, 2019.

 

[-] pleaded nolo contendere to count(s)
which was accepted by the court.

 

L] was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
8 U.S.C. § 1253(a)(1)(A) Failure to Depart 06/07/2018 l

The defendant is sentenced as provided in pages 2 through 4 — of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.

L] The defendant has been found not guilty on count(s)

 

EX] Count(s) One (1) through Four (4) of the Indictment (J is &] are dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

August 22, 2019 Lf

Date of Impositit

   

 

 

Honorable Timothy L. Brooks, U.S. District Judge
Name and Title of Judge

“ vot 23, Pol a

 

Date
AO 245B (Rev. 02/18) Judgment in Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 2 of — 4

DEFENDANT: BRENDA MARTINEZ-BLEVINS
CASE NUMBER: 5:18CR50053-002

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of: time served since August 14, 2018 (12 months, 1 week, 1 day). No term of supervised release is imposed as it is
anticipated the defendant will be deported following her term of imprisonment.

[) The court makes the following recommendations to the Bureau of Prisons:

[EX] The defendant is remanded to the custody of the United States Marshal.

(1 The defendant shall surrender to the United States Marshal for this district:
CO at Oam 1] pm on
L] as notified by the United States Marshal.

 

L) The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

L) before 2 p.m. on

 

LJ as notified by the United States Marshal.

Cas notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment — Page 3 of 4
DEFENDANT: BRENDA MARTINEZ-BLEVINS

CASE NUMBER: 5:18CR50053-002
CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 100.00 $ -0-  § -0- $ -0-
(1) The-determination of restitution is deferred . An Amended Judgment in a Criminal Case (Ao 245C) will be entered

until after such determination.
( The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

‘Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $

(1 Restitution amount ordered pursuant to plea agreement $

(C1 The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

(J The court determined that the defendant does not have the ability to pay interest and it is ordered that:

CJ the interest requirement is waived for O fine OF restitution.

7 | the interest requirement for OO fine (2 restitution is modified as follows:

* — Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on
or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

Judgment— Page _ 4 sof

DEFENDANT: BRENDA MARTINEZ-BLEVINS
CASE NUMBER: — 5:18CR50053-002

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A Lump sum payment of $ _ 100.00 due immediately.

C1 not later than ,or
OO inaccordancewih OO Cc O D, QJ Evor OF below; or

B  [) Payment to begin immediately (may be combined with [C, C)D,or [JF below); or

C (2 Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g. 30 or 60 days) after the date of this judgment; or

D (1 Payment in equal (e.g. weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a

term of supervision; or

E [J Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from

imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F  () Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’

Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

CI Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,

and corresponding payee, if appropriate.

O

The defendant shall pay the cost of prosecution.

O

The defendant shall pay the following court cost(s):

L] The defendant shall forfeit the defendant’s interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine

interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
